DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 14 OCT 2021. 
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/EP2017/076798, filed 19 October 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/410,187, filed on 19 October 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). An English translation of the foreign patent application DENMARK PA201670840 filed on 27 OCT 2016 and the certified copy have been filed in application 16/340,222, filed 8 APR 2019.	
Information Disclosure Statement
The information disclosure statements (IDS) filed on 8 APR 2019 has been considered by the examiner. The signed and initialed PTO Form 1449 is mailed with this action.
The listing of references in the specification (filed 29 OCT 2019; see for example, p. 2 ¶1, 3-5; p. 3 ¶2, 4; p. 13 ¶1; p. 15 ¶3-4, 6; etc.) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restriction
Applicant's response and amendments, filed 14 OCT 2021, are acknowledged. Applicant has cancelled claims 1-93  and added new claims 94-114. Claims 94-114 are pending.
In response to the restriction set forth on 29 JUL 2021, applicant's elections without traverse of Group II and the following species i) IL-12 exogenous gene, ii) PD1 locus, PD1 
Claims 98, 100-101, 103-104, 106, 110, and 112 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 94-97, 99, 102, 105, 107-109, 111, and 113-114 are under current examination.
Objections to the Specification
1.  The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code; see p. 15 ¶1.
Applicant is required to delete the embedded hyperlinks and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
2.  The disclosure is objected to because of the following informalities: p. 29 line 16, p. 30 line 20, p. 31 lines 10 and 21, p. 32 line 12, p. 60 lines 6-14 and 22-27, p. 61 lines 4-9, pp. 62-68 Table 4 references SEQ ID NOs but the references are not correctly formatted in regard to CFR 1.821(d) specifications which state: 
(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 

Applicant has incorrectly referenced sequences with “SEQ ID NO.” not with “SEQ ID NO:”. Appropriate correction is required.
3. REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
See p. 25: Tables 1 (comprising ten enumerated amino acid sequences missing corresponding SEQ ID NO:) and 2 (comprising three enumerated amino acid sequences missing corresponding SEQ ID NO:). 
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 95-97, 99, 102, 105, 107-109, 111, and 113-114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 95-97, 99, 102, 105, 107-109, 111, and 113-114 recite language in reference to antecedent claims that introduces arbitrary and subjective judgement on the part of the reader/practitioner. The phrase “according to claim x” (where x is the recited corresponding claim number in each rejected claim) does not define, nor does the specification disclose, which structural components or method steps are accorded or which structural components or method steps are not accorded from those disclosed in the referenced claim. A practitioner therefore cannot determine what structure or steps are necessarily present and which are not necessarily present in order to be in accordance with the antecedent claim. Thus, the arbitrary and subjective nature of “according to” renders the claims indefinite. Substituting “of” for “according to” would correct the indefinite language in the aforementioned claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Rongvaux
Claim 94 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rongvaux (Rongvaux A, et al. Proceedings of the National Academy of Sciences. 2011 Feb 8;108(6):2378-83).
Rongvaux teaches a transgenic mouse in which the mouse TPO gene is replaced with a human TPO transgene, said human TPO transgene operably linked to the endogenous mouse TPO promoter (p. 2379, col. 1, Results). Furthermore, Rongvaux performs FACs on bone marrow from said transgenic mice, isolating CD45+ cells (Figure 2a), which are “primary immune cells”. Thus, Rongvaux teaches an actual reduction to practice of a cytokine transgene being operably linked to an endogenous promoter and clearly anticipates the invention of claim 94 prior to the effective filing date of the instant application.
Willinger
Claim 94 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Willinger  (Willinger T, et al. PNAS. 2011 Feb 8;108(6):2390-5).
Willinger teaches a knock-in(KI)  gene replacement placing the human IL-3 (hIL-3) transgene under the control of the endogenous mouse IL-3 promoter (pp. 2390-2391 joining ¶). Willinger’s KI mice represent a considerable improvement over previous human immune-system mice and alternative approaches for delivering cytokines because delivery of hIL-3 (and GM-CSF) by the KI strategy leads to long-term cytokine expression, which circumvents the need for repeated injections of expensive cytokines (Discussion ¶3 p. 2393). Furthermore, faithful expression in organs where IL-3 and GM-CSF are normally expressed, is achieved, under physiological conditions (Discussion ¶3, p. 2393). Thus, Willinger teaches an actual reduction to practice of a cytokine transgene being operably linked to an endogenous promoter and clearly anticipates the invention of claim 94 prior to the effective filing date of the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MORIARITY–Fesnak
Claims 94-97, 99, 102, 105, 107-109, 111, and 113-114 are rejected under 35 U.S.C. 103 as being unpatentable over MORIARITY (WO2017023803A1; PCT/US2016/044858 filed 29 JUL 2016) and Fesnak (Fesnak AD, et al. Nature Reviews Cancer. 2016 Sep;16(9):566-81).

MORIARITY does not teach that the exogenous gene is a cytokine.
Fesnak teaches primary T (immune) cells engineered to express anti-tumor cytokines (Fig 5). Fesnak provides the rationale: the cytokine expression may be induced by T cell activation and targeted by CAR specificity resulting in localized production of pro-inflammatory cytokines that recruit endogenous immune cells to tumor sites which may potentiate an antitumor response (Fig. 5). 
As MORIARITY and Fesnak are both directed to engineering primary immune cells for cancer therapy, namely engineering T cells for directing anti-tumor therapies. A practitioner in the art would find the concepts taught by both to be applicable to strategies involved in engineering CAR T cells for analysis and development. As Fesnak teaches CAR T cells engineered to express cytokines for enhanced anti-tumor effects and as MORIARITY teaches expression of exogenous transgenes under the control of endogenous promoters wherein the exogenous transgene is introduced into the primary immune cell in such a way as to disrupt the endogenous gene, a person of ordinary skill in the art would find it prima facie obvious to provide an exogenous coding sequence for a cytokine as taught by Fesnak in a construct taught by MORIARITY for enhancing CAR T cell anti-tumor effects. A practitioner would have a reasonable expectation of success in engineering such primary immune cells because MORIARITY and Fesnak demonstrate the knowledge, methodologies, and components available in the art for obtaining such constructs and the rationales for doing so. MORIARITY provides rationales for disrupting an endogenous gene and using the endogenous promoter. MORIARITY also provides for introduction of cytokines with the engineered immune cells to boost the anti-tumor effects [00196]. Fesnak clearly provides the rational for expressing (such) a cytokine from the engineered primary immune cell. Thus, the invention of claim 94 would have been prima 
In regard to the further limitations of claims 95 and 108, MORIARITY teaches disruption of an endogenous PD-1 locus (for example, [00256],[00288]). Fesnak teaches genetic modifications to silence PD-1 (Fig. 5).
In regard to the further limitation of claims 96-97, 99, and 102, MORIARITY teaches cytokines including IL-2, IL-12, and IL-15 [00196], and Fesnak teaches constructs comprising IL-12 (Fig. 5).
In regard to the further limitation of claim 107, MORIARITY teaches exogenous sequences comprising a 2A sequence and expression of partial endogenous sequences at the locus of insertion [00361]-[00363].
In regard to the further limitation of claims 109 and 111, MORIARITY teaches constructs further comprising CARs and/or TCRs (for example, [0028], [00272]-[00273] and claim 11). Fesnak teaches constructs further comprising CARs and TCRs (see, for example, Figs. 2 and 5). 
In regard to the further limitation of claim 113, MORIARITY teaches primary immune cells including T cells and NK cells [00050]-[00051],[00178],[00272],[00304],[00419]. Fesnak teaches primary immune cells that are T cells (Title and whole document).
In regard to the further limitation of claim 114, MORIARITY teaches transfection efficiencies in excess of 50%, which axiomatically means more than 50% of engineered T cells are CAR + if the construct comprises a CAR [00431]. MORIARITY also teaches that endogenous TCR can be the disrupted endogenous gene [00288] and thus, if TCR is targeted more than 50% would be expected to be TCR negative according to the transfection efficiency cited above.
Prior art Made of Record
Willinger (Willinger T, et al. Trends in Immunology. 2011 Jul 1;32(7):321-7) is a review article. Table 2 lists strategies for human cytokine delivery providing examples including knock-in gene replacement.
MORIARITY (US20170065636A1; filed 29 AUG 2016) Genetically modified compositions, such as non-viral vectors and T cells, for treating cancer are disclosed.
Chmielewski M, Kopecky C, Hombach AA, Abken H. IL-12 release by engineered T cells expressing chimeric antigen receptors can effectively muster an antigen-independent macrophage response on tumor cells that have shut down tumor antigen expression. Cancer Res. (2011) 71:5697–706.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                                                                                                                                         
/KEVIN K HILL/Primary Examiner, Art Unit 1633